225 F.2d 481
WILSON-KEITH & COMPANY, a corporation, et al.v.AMERICAN MANUFACTURERS MUTUAL INSURANCE COMPANY et al.
No. 15409.
United States Court of Appeals Eighth Circuit.
August 15, 1955.

1
Appeal from United States District Court, Eastern District of Missouri.


2
Adolph K. Schwartz and Joseph Badaracco, St. Louis, Mo., for appellants.


3
Donald N. Clausen, Clausen, Hirsh & Miller, Chicago, Ill., and Karl P. Spencer, St. Louis, Mo., for appellees.


4
Motion of appellees to docket and dismiss appeal granted, and appeal from District Court docketed and dismissed at costs of appellants.